EXHIBIT 10.1
 
 
[MEDIS LETTERHEAD]
 


 
As of April 23, 2009
 
Jose Mejia
c/o Medis Technologies Ltd.
805 Third Avenue
New York, New York 10022


 
In light of the financial situation of Medis Technologies Ltd., Medis hereby
offers you the following bonus, to incentivize you to stay with the company and
continue to perform and achieve the potential that Medis is capable of:
 
1.  
You will receive from Medis a bonus equal to 3% of the net amount raised through
the sale of its securities or the aggregate value of a business combination,
provided such sale of securities or business combination is consummated within
90 days of April 23, 2009, the date the Compensation Committee of Medis approved
this incentive arrangement.

 
You acknowledge and understand that we can give no assurance that we will be
successful in raising capital through the sale of securities or consummating a
business combination. Consequently, we may ultimately be unable to pay you the
amounts described in paragraph 1 above. Additionally, you will not be entitled
to the bonus described in paragraph 1 above if you cease to work for Medis or
its subsidiaries prior to Medis selling its securities or consummating a
business combination. All payments due and owing pursuant to paragraph 1 shall
be paid as soon as practicable after the sale of the securities or consummating
the business combination, but in no event later than December 31, 2009. All
payments shall be net of applicable taxes and withholdings.
 
The acceptance by you of the terms described in this letter shall not be
construed to confer upon you any right with respect to the continuation of your
service with the company or its subsidiaries or interfere in any way with the
right of the company, subject to applicable law or the terms of any separate
agreement to the contrary, at any time to terminate such service. Neither you
nor the company shall be permitted to assign your or its rights or obligations
under this Agreement without the prior written consent of the other party. This
Agreement shall be governed by the laws of the State of New York, without regard
to principles of conflicts of laws. This Agreement may not be modified or
amended in any manner without the prior written consent of all the parties
hereto. This Agreement may be executed and delivered in counterparts, which
taken together shall constitute one instrument, and may be executed and
delivered by facsimile and, as such, shall be treated as an original.
 
Please sign where indicated below confirm your agreement to all of the foregoing
provisions.

--------------------------------------------------------------------------------


 
We want to thank  you for your loyalty and support of Medis Technologies and we
are committed to finding the means to allow our company to achieve a new level
of success.
 



 

 
Very truly yours,
 
Medis Technologies Ltd.
 


 
By:  /s/ Steve Crea

--------------------------------------------------------------------------------

Name: Steve Crea
Title: CFO 

 

Agreed to and accepted:
 


 
/s/ Jose Mejia

--------------------------------------------------------------------------------

Jose Mejia
 


 